In a negligence action to recover damages for injuries to person and property, defendant appeals from so much of a judgment of the Supreme Court, Queens County, entered January 15, 1971, as included, in the recovery awarded to plaintiff in his individual capacity, a $6,000 jury verdict in his favor on the fourth cause of action, which is for the medical expenses of his wife (who originally was a coplaintiff and who died before the trial) and loss of her services and companionship. Judgment reversed insofar as appealed from, on the law, and new trial granted on the fourth cause of action, solely on the issue of damages, with costs to abide the event, and action severed accordingly, unless, within 30 days after the entry of the order to be made hereon, plaintiff serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce to $1,500 the amount of the verdict on said cause of action and to the entry of amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed insofar as appealed from, without costs. In our opinion the verdict on the cause of action for plaintiff’s wife’s medical expenses and loss of her services and companionship is excessive to the extent indicated herein. Shapiro, Acting P. J., Gulotta, Christ and Brennan, JJ., concur.